The plaintiff in error, Chas. A. Johnson, was convicted in the county court of Washita county at the July, 1911, term, on a charge of unlawfully conveying intoxicating liquors, and his punishment fixed at a fine of fifty dollars and imprisonment in *Page 737 
the county jail for a period of 30 days. Upon a careful examination of the record we find no error sufficiently prejudicial to justify a reversal of this cause. See Rupart v.State, 7 Okla. Cr. 201; and Maynes v. State, 6 Okla. Cr. 487. The judgment of the trial court is affirmed.